Exhibit Copernic Inc. Announces 2008 Third Quarter Results Montreal, Canada, November 11, 2008 - Copernic Inc., (the “Company”), (NASDAQ: CNIC),a leading software development company in the technology sector, specializing in internet, desktop and mobile search products, today reported its financial results for the third quarter ended September 30, 2008.Unless otherwise stated, all figures in this release are in US dollars. Financial Highlights § Revenue was $1.7 million for the third quarter 2008, same as the last two quarters in 2008 and compared to $1.9 million in the third quarter of 2007. § Total expenses were at $1.8 million for the quarter and favourably compared to the same period in 2007 of $2.4 million in expenses. § Net loss of $0.6 million ($0.04 per share) for the third quarter 2008 compared to net loss of $1.0 million ($0.07 per share) in the third quarter 2007. § Cash and cash equivalents were at $4.4 million as of September 30, 2008. Marc Ferland, President and CEO of Copernic stated that search and graphic advertising revenue at $1.4 million for the quarter were below the comparable quarter in 2007 at $1.6 million but had improved over the previous quarter of $1.3 million. In addition, software sales including desktop search products at $0.3 million were comparable to the same quarter in 2007 but short $0.1 million from the previous quarter due to the European vacation break. Expenses net of severance and lease cancellation costs were $1.6 million for the quarter, lower than the second quarter of $1.7 million and first quarter 2008 of $2.2 million.
